Order entered April 20, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                                  V.

                            VERBA KLINGSICK, ET AL., Appellees

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-12-07946

                                             ORDER
          We REINSTATE this appeal which we abated on February 17, 2016, for sixty days to

allow the parties an opportunity to settle their dispute.

          The parties have filed their briefs. This appeal is at issue and will be submitted in due

course.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE